Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26th, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 – 23 and 30 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Froehlich (EP1269863A1, cited on IDS filed 10/2/2019), in view of Moscicki (NPL – Moscicki) and Achterkamp (WO2013064449A1) with evidence provided by the Instant Specification.
Regarding claims 16, 19, and 23, Froehlich teaches a savory concentrate comprising an oil phase comprising liquid oil, a fine filler comprising starch particles of 5 – 120 µm in diameter, and a coarse filler comprising NaCl, glutamate, and/or sucrose [0008, 0023, 0024, 0028].  
Froehlich teaches an oil phase made of liquid oil that is 3 – 60 wt.% of the concentrate [0008, 0020].  This overlaps the claimed “at least 30 wt. %” and “40-65 wt.%” rendering the claim obvious.  
In relation to claim 23, component a), Froehlich further teaches the oil phase made of liquid oil has a N20 <5% [0012], which falls within the claimed range.  
Froehlich teaches a coarse filler comprising NaCl, glutamate, and/or sucrose comprising ≤ 79 wt.% of the concentrate.  This overlaps the claimed combined concentrations of 4 – 80 wt.% and 18 – 50 wt.% making the claimed values obvious over the prior art.
Froehlich does not teach water comprising ≤10 wt.% or ≤8 wt.% of the concentrate which is the total water content of all ingredients.  Achterkamp teaches a concentrate with a water composition of 2 – 20 wt.% [pg. 7, lines 10 – 13].  As this is the water content of the concentrate, it is understood to include the water of all ingredients in the concentrate.  Achterkamp states that the water concentration, when mixed with gelatinized starch, affects the softness, extrudability, and ability to crumble of the concentrate [pg. 7, lines 14 – 15].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to add the water of Achterkamp to the concentrate of Froehlich to obtain the desired softness, extrudability, and crumble-ability of the concentrate.  Additionally, the claimed water content is obvious over the prior art of Achterkamp.
Froehlich does not teach expanded gelatinized starch particles, which may be extruded.  Instead, Froehlich teaches fine filler made of starch that is 5 – 70 wt.% of the concentrate [0008, 0023].  Moscicki teaches that extrusion cooking of starch accompanies gelatinization.  As the starch is extruded, it expands and takes on a porous structure [pg. 321, Paragraph 1].  Moscicki also discloses that extruded expanded gelatinized starch is useful as a fat-absorbent filler [pg. 329, paragraph 2].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to combine the extruded expanded gelatinized starch particles of Moscicki with the concentrate of Froehlich so as to absorb and hold the oil added to the concentrate.
The claimed gelatinized starch particles is added to the oil phase, which is considered to be dispersing the particles.  The Instant Specification described a structured oil phase as being structured do to the presence of expanded gelatinized starch particles [pg 8, lines 22 – 23].  The gelatinized starch particles of Froehlich, by virtue of being dispersed in the oil phase, would create a structured oil phase.  Therefore, the teachings of Froehlich are considered to meet the limitation of the starch particles being dispersed in and structuring the oil phase.
Froehlich does not teach the fine filler being made only of starch.  However, Froehlich does not limit the fine filler to any one composition so it would have been obvious to select starch as the only ingredient of the fine filler particles [0022 – 0023].
Froehlich teaches fine filler particles, which are made of starch, having a mean diameter of 5 – 120 µm with a span of 2.0 – 5.0.  The span equals the size where 90 vol.% of the particles are smaller (D90) minus the size where 10 vol.% of the particles are smaller (D10) divided by the mean particle diameter (D50) [0038].  If the mean is the highest at 120 µm and the span is the widest at 5.0, then D90 – D10 = 600 µm.  It is not possible for D10 to be higher than D50, so if D10 was 120 µm (which is not possible but is useful for an upper limit calculation), then D90 = 720 µm.  90 vol.% of the starch particles are ≤720 µm.  It is reasonable to conclude that the density of the starch will be the same regardless of how small the pieces are.  Therefore, one would also expect 90 wt.% of the starch particles are ≤720 µm which meets the limitation of the claim.
Froehlich teaches mixing 5 – 70 wt.% liquid oil and 3 – 60 wt.% starch [0009].  Many permutations will satisfy the limitation of starch particles in a concentration of 0.5 – 35 wt.% and 4 – 27 wt.% of the combined weight of the liquid oil and the gelatinized starch particles.  The claimed values are obvious over the prior art.
Froehlich teaches liquid oil being 3 – 60 wt.%, starch particles being 5 – 70 wt.%, and coarse filler being ≤ 79 wt.% of the concentrate.  There are many permutations of these values that would result in the prescribed range of 2:1 to 0.2:1, where the starch and coarse filler are both added together to find the dry matter wt.%.  The claimed values are obvious over the prior art.
Froehlich teaches starch and liquid oil concentrations that can result in a concentration of 10 – 25 wt.%  as well as oil with an N20 <5%.  The sum of the two would be 0.5 – <40 wt.%.  The claimed values are obvious over the prior art.
Froehlich teaches adding optional spices, flavors, dehydrated vegetables, herb leaves, and/or plant extracts [0008].  Froehlich does not teach the concentration of these optional ingredients.  The court has “taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.” In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al, 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  The adding and subtracting of spices, etc. is a matter of personal preference and are common ingredients in cooking.
Froehlich does not teach the gelatinized starch particles first being dispersed into the oil phase to form a structured oil phase and then combining the dispersion with the remaining components.  The ordering of steps in a product claim creates a product-by-process limitation.  The order of mixing the components as claimed, without further evidence, would not be expected to create a different product.  As product-by-process claims are limited only by the structure implied by the steps, the claim is obvious over Froehlich, Moscicki, and Achterkamp.  See MPEP 2113
Regarding claim 17, Froehlich teaches an oil with a solid fat content at 20°C (N20-) of <5% which falls within the claimed range [0012].
Regarding claim 18, Froehlich teaches starch and liquid oil concentrations that can result in a concentration of 0.5 – 35 wt.%  as well as oil with an N20 <5%.  The sum of the two would be 0.5 – <40 wt.%.  The claimed values are obvious over the prior art of Froehlich.
Regarding claim 20, Froehlich teaches mixing 5 – 70 wt.% liquid oil and 3 – 60 wt.% starch [0009].  Many combinations will satisfy the limitation of expanded gelatinized starch particles being dispersed in the oil phase in a concentration of 1 – 33 wt.% of the combined weight of the liquid oil and the expanded gelatinized starch particles., including 29 wt.% starch and 61 wt.% oil resulting in a concentration of 32.2 wt.%.  The claimed values are obvious over the prior art.
Regarding claim 21, Froehlich teaches an oil phase made of liquid oil that is 3 – 60 wt.% of the concentrate [0008, 0020].  This overlaps the claimed range making them obvious.
Regarding claim 22, Froehlich and Achterkamp teach liquid oil used at 3 – 60 wt.%; NaCl, glutamate, and/or sucrose used at ≤79 wt.%; gelatinized starch particles used at 5 – 70 wt.%; and water at ≤10 wt.% in the savory concentrate. There are many permutations of these values that would result in the claimed range of ≥60 wt.%.  Therefore, the claimed values are obvious over the prior art.
Regarding claim 30, Froehlich, Moscicki, and Achterkamp teach a savory concentrate.  Froehlich teaches a pasty mass that is shaped into tablets [0011].  Therefore, the prior art is considered to teach a savory concentrate in the form of a paste. 
Regarding claims 31 and 32, Froehlich, Moscicki, and Achterkamp teach a savory concentrate made from oil, salt, water, starch, and flavorants but they do not teach the savory concentrate having free oil in an amount of not more than 1 wt% of the total weight of the concentrate being exuded from the concentrate after 7 days of storage at ambient temperature or a layer of free oil not forming in the concentrate after overnight storage at 60°C.  However, “the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  By virtue of teaching the concentrate of claim 16, Froehlich, Moscicki, and Achterkamp teach a concentrate with the traits of claims 31 and 32, rendering them obvious.  
In addition, Froehlich teaches that the oil is entrapped in the bouillon tablet when a fine filler is present [0015].  This supports the conclusion that there would be very little if any oil exuding from the savory concentrate of Froehlich, Moscicki, and Achterkamp.

Response to Arguments
Applicant’s arguments, filed October 26th, 2022, have been fully considered.
Applicant’s arguments, concerning the rejection of claims 16 – 23 and 30 – 32 under 35 U.S.C. 103 have been found not persuasive.
Applicant argues that the Office Action does not address the order of steps of first dispersing gelatinized starch particles into an oil phase and then combining the dispersion with the remaining components [pg 7, ¶4].  The Examiner points out that this is a product-by-process limitation and has been addressed in the Office Action.
Applicant argues that Froehlich is silent as to the adding of particles to an oil phase creating a structured oil phase [pg 7, ¶5].  The Examiner has provided evidence that adding gelatinized starch particles to an oil phase, which Froehlich performs, creates a structured oil phase, as started above.  Therefore, Froehlich teaches the creation of a structure oil phase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799